--------------------------------------------------------------------------------

--------------------------------------------------------------------------------





 


 


 


 


 


 
Q COMM INTERNATIONAL, INC.


COMMON STOCK PURCHASE AGREEMENT


June __, 2005


 


 


 


 


 


 


 


 











--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




 
 

 



TABLE OF CONTENTS
 




SECTION 1:
Sale of Common Stock
1
 
1.1
Sale of Shares.
1
 
1.2
Certificates and Payment.
1
       
SECTION 2:
Representations and Warranties of the Company
1
 
2.1
Organization, Good Standing and Qualification.
1
 
2.2
The Shares.
2
 
2.3
Authorization and Enforceability.
2
 
2.4
No Other Registration Rights.
2
 
2.5
No Brokers or Finders.
2
 
2.6
Disclosure.
2
       
SECTION 3:
Representations and Warranties of Purchaser
3
 
3.1
No Registration.
3
 
3.2
Investment Intent.
3
 
3.3
Investment Experience.
3
 
3.4
Speculative Nature of Investment.
3
 
3.5
Access to Data.
3
 
3.6
Accredited Investor”.
3
 
3.7
Residency or Principal Place of Business.
4
 
3.8
Rule 144.
4
 
3.9
Authorization.
4
 
3.10
Brokers or Finders.
4
 
3.11
Tax Advisors.
5
 
3.12
Legends.
5
       
SECTION 4:
Miscellaneous
5
 
4.1
Governing Law.
5
 
4.2
Survival.
5
 
4.3
Successors and Assigns.
5
 
4.4
Entire Agreement; Amendment.
5
 
4.5
Notices, etc.
6
 
4.6
Expenses.
6
 
4.7
Severability.
6
 
4.8
Counterparts.
6
 
4.9
Electronic or Telecopy Execution and Delivery.
6




 
i

--------------------------------------------------------------------------------

 



 
Q COMM INTERNATIONAL, INC.
COMMON STOCK PURCHASE AGREEMENT


This Common Stock Purchase Agreement (the “Agreement”) is made as of June__,
2005, by and among Q Comm International, Inc., a Utah corporation (the
“Company”), and ________________________ (the “Purchaser”). The Company and
Purchaser are herein referred to individually as “Party” and collectively as the
“Parties.”
 
WHEREAS the Company desires to sell shares of its Common Stock (“Shares”) to
Purchaser, and Purchaser desires to purchase the Shares, as more fully described
herein.
 
WHEREAS, in connection with the execution of this Agreement, the Parties have
simultaneously executed a Registration Rights Agreement (the “Rights
Agreement”). The Rights Agreements and this Agreement are herein referred to as
the “Agreements.”
 
NOW THEREFORE, in consideration of the mutual covenants, agreements, conditions,
representations, and warranties contained in this Agreement, the Company and
Purchaser hereby agree as follows:
 
SECTION 1  
 
Sale of Common Stock
 
1.1  Sale of Shares. Subject to the terms and conditions of this Agreement, the
Company hereby issues and sells to Purchaser, and Purchaser hereby purchases
from the Company _________________ (_________) Shares for a purchase price of
Five Dollars ($5.00) per share or for an aggregate purchase price of
________________________________________ Dollars ($_________).
 
1.2  Certificates and Payment. Upon execution of this Agreement, the Company
will deliver to the Purchaser a certificate or certificates representing the
number of Shares purchased hereunder against delivery to the Company by the
Purchaser of a check in the amount of the purchase price therefor, payable to
the Company’s order, or a wire transfer to the Company’s bank account per the
Company’s instructions.
 
SECTION 2
  
Representations and Warranties of the Company
 
The Company, as of the date of this Agreement, represents and warrants to the
Purchaser as follows:
 

 
1

--------------------------------------------------------------------------------

 



 
2.1  Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Utah. The Company has the requisite corporate power and authority to
own and operate its properties and assets, to carry on its business as presently
conducted or proposed to be conducted, to execute and deliver the Agreements, to
issue and sell the Shares and to perform its obligations pursuant to the
Agreements and the Company’s Articles of Incorporation. The Company is presently
qualified to do business as a foreign corporation in each jurisdiction where the
failure to be so qualified could reasonably be expected to have a material
adverse effect on the Company’s financial condition or business as now conducted
or proposed to be conducted.
 
2.2  The Shares. The Shares, when issued and delivered and paid for in
compliance with the provisions of this Agreement, will be validly issued, fully
paid and non-assessable. The Shares will be free of any liens or encumbrances,
other than any liens or encumbrances created by or imposed upon by Purchaser;
provided, however, that the Shares are subject to restrictions on transfer under
U.S. state and/or federal securities laws and as set forth herein and in the
Rights Agreement.
 
2.3  Authorization and Enforceability. All corporate action on the part of the
Company and its directors, officers and stockholders necessary for the
authorization, execution and delivery of the Agreements by the Company, the
authorization, sale, issuance and delivery of the Shares, and the performance of
all of the Company’s obligations under the Agreements has been taken. The
Agreements, when executed and delivered by the Company, shall constitute valid
and binding obligations of the Company, enforceable in accordance with their
terms, except (i) as limited by laws of general application relating to
bankruptcy, insolvency and the relief of debtors, (ii) as limited by rules of
law governing specific performance, injunctive relief, or other equitable
remedies and by general principles of equity, and (iii) to the extent the
indemnification provisions contained in the Rights Agreement may further be
limited by applicable laws and principles of public policy.
 
2.4  No Other Registration Rights. Except as set forth in the Rights Agreement,
the Company is presently not under any obligation and has not granted any rights
to register under the Securities Act of 1933 (the “Securities Act”) any of its
presently outstanding securities or any of its securities that may hereafter be
issued.
 
2.5  No Brokers or Finders. The Company has not incurred, and will not incur,
directly or indirectly, as a result of any action taken by the Company, any
liability for brokerage or finders’ fees or agents’ commissions or any similar
charges in connection with this Agreement or any of the transactions
contemplated hereby.
 
2.6  Disclosure. The Company has provided or made available to Purchaser all of
the information regarding the Company that such Purchaser has requested for
deciding whether to purchase the Shares. To the Company’s knowledge, neither the
Agreements nor any other documents delivered in connection herewith, when taken
as a whole, contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained herein or therein not
misleading in light of the circumstances under which they were made. The Company
does not represent or warrant that it will achieve any financial projections
provided to the Purchaser.
 

 
2

--------------------------------------------------------------------------------

 



 
SECTION 3  
 
Representations and Warranties of Purchaser
 
Purchaser hereby represents and warrants to the Company as follows:
 
3.1  No Registration. Purchaser understands that the Shares have not been
registered under the Securities Act of 1933 (the “Securities Act”) by reason of
a specific exemption from the registration provisions of the Securities Act, the
availability of which depends upon, among other things, the bona fide nature of
the investment intent and the accuracy of such Purchaser’s representations as
expressed herein.
 
3.2  Investment Intent. Purchaser is acquiring the Shares for investment for its
own account, not as a nominee or agent, and not with the view to, or for resale
in connection with, any distribution thereof, and Purchaser has no present
intention of selling, granting any participation in, or otherwise distributing
the same. Purchaser further represents that it does not have any contract,
undertaking, agreement, or arrangement with any person or entity to sell,
transfer, or grant participation to such person or entity or to any third person
or entity with respect to any of the Shares.
 
3.3  Investment Experience. Purchaser has substantial experience in evaluating
and investing in private placement transactions of securities in companies
similar to the Company and can protect its own interests in connection with such
purchase. Purchaser has such knowledge and experience in financial and business
matters that Purchaser is capable of evaluating the merits and risks of its
investment in the Company.
 
3.4  Speculative Nature of Investment. Purchaser understands and acknowledges
that the Company has a limited financial and operating history and that an
investment in the Company is highly speculative and involves substantial risks.
Purchaser can bear the economic risk of Purchaser’s investment and is able,
without impairing Purchaser’s financial condition, to hold the Shares for an
indefinite period of time and to suffer a complete loss of Purchaser’s
investment.
 
3.5  Access to Data. Purchaser has had an opportunity to ask questions of, and
receive answers from, the officers of the Company concerning the Agreements and
the transaction contemplated by the Agreements, as well as the Company’s
business, management, and financial affairs, which questions were answered to
its satisfaction. Purchaser believes that it has received all the information
that Purchaser considers to be necessary or appropriate for deciding whether to
purchase the Shares. Purchaser has read the documents that the Company has filed
with the Securities and Exchange Commission (the “SEC”), including current
reports on Form 8-K and periodic reports on Forms 10-KSB and 10-QSB.
 
3.6  Accredited Investor”. The Purchaser is an “accredited investor” within the
meaning of Regulation D, Rule 501(a), promulgated by the SEC under the
Securities Act and shall submit to the Company such further assurances of such
status as may be reasonably requested by the Company.
 

 
3

--------------------------------------------------------------------------------

 



 
3.7  Residency or Principal Place of Business. The residency of Purchaser (or,
in the case of a partnership or corporation, such entity’s principal place of
business) is correctly set forth on the signature page to this Agreement.
 
3.8  Rule 144. Purchaser acknowledges that the Shares must be held indefinitely
unless subsequently registered under the Securities Act or an exemption from
such registration is available. Purchaser is aware of the provisions of Rule 144
promulgated under the Securities Act which permit limited resale of shares
purchased in a private placement subject to the satisfaction of certain
conditions, including among other things, the existence of a public market for
the shares, the availability of certain current public information about the
Company, the resale occurring not less than one year after a party has purchased
and paid for the security to be sold, the sale being effected through a
“broker’s transaction” or in transactions directly with a “market maker” and the
number of shares being sold during any three-month period not exceeding
specified limitations. Although the current public information referred to above
is now available, Purchaser acknowledges and understands that, the Company may
not be satisfying the current public information requirement of Rule 144 at the
time the Purchaser wishes to sell the Shares, and that, in such event, the
Purchaser may be precluded from selling such securities under Rule 144, even if
the other requirements of Rule 144 have been satisfied. Purchaser acknowledges
that, in the event all of the requirements of Rule 144 are not met, registration
under the Securities Act or an exemption from registration will be required for
any disposition of the Shares or the underlying Common Stock. Purchaser
understands that, although Rule 144 is not exclusive, the SEC has expressed its
opinion that persons proposing to sell restricted securities received in a
private offering other than in a registered offering or pursuant to Rule 144
will have a substantial burden of proof in establishing that an exemption from
registration is available for such offers or sales and that such persons and the
brokers who participate in the transactions do so at their own risk.
 
3.9  Authorization.
 
(a)  Purchaser has all requisite power and authority to execute and deliver the
Agreements, to purchase the Shares hereunder and to carry out and perform its
obligations under the terms of the Agreements. All action on the part of the
Purchaser necessary for the authorization, execution, delivery and performance
of the Agreements, and the performance of all of the Purchaser’s obligations
under the Agreements, has been taken or will be taken prior to the Closing.
 
(b)  The Agreements, when executed and delivered by the Purchaser, will
constitute valid and legally binding obligations of the Purchaser, enforceable
in accordance with their terms except: (i) to the extent that the
indemnification provisions contained in the Rights Agreement may be limited by
applicable law and principles of public policy, (ii) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, and (iii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies or by general principles of equity.
 
3.10  Brokers or Finders. Purchaser has not engaged any brokers, finders or
agents, and neither the Company nor any other Purchaser has, nor will, incur,
directly or indirectly, as a result of any action taken by the Purchaser, any
liability for brokerage or finders’ fees or agents’ commissions or any similar
charges in connection with the Agreement.
 

 
4

--------------------------------------------------------------------------------

 



 
3.11  Tax Advisors. Purchaser has reviewed with its own tax advisors the U.S.
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by the Agreement. With respect to such matters,
Purchaser relies solely on such advisors and not on any statements or
representations of the Company or any of its agents, written or oral. Purchaser
understands that it (and not the Company) shall be responsible for its own tax
liability that may arise as a result of this investment or the transactions
contemplated by the Agreements.
 
3.12  Legends. Purchaser understands and agrees that the certificates evidencing
the Shares, or any other securities issued in respect of the Shares upon any
stock split, stock dividend, recapitalization, merger, consolidation or similar
event, shall bear the following legend (in addition to any legend required by
the Rights Agreement or under applicable state securities laws):
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND MAY
NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER SUCH ACT AND/OR APPLICABLE STATE SECURITIES LAWS, OR UNLESS THE
COMPANY HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE REASONABLY
SATISFACTORY TO THE COMPANY AND ITS COUNSEL THAT SUCH REGISTRATION IS NOT
REQUIRED.”
 
SECTION 4
 
Miscellaneous


4.1  Governing Law. This Agreement shall be governed and construed in all
respects in accordance with the laws of the State of Utah as applied to
agreements made and performed in Utah by residents of the State of Utah.
 
4.2  Survival. The representations, warranties, covenants and agreements made
herein shall survive any investigation made by any Purchaser.
 
4.3  Successors and Assigns. Except as otherwise provided herein, the provisions
hereof shall inure to the benefit of, and be binding upon, the successors,
assigns, heirs, executors and administrators of the parties hereto, provided,
however, that the rights of the Purchaser to purchase the Shares shall not be
assignable without the prior written consent of the Company.
 
4.4  Entire Agreement; Amendment. The Agreements constitute the entire agreement
between the Parties with regard to the subject matter hereof, and no Party shall
be liable or bound to any other party in any manner by any warranties,
representations or covenants except as specifically set forth herein. Except as
expressly provided, no term hereof may be amended, waived, discharged or
terminated other than by a written instrument signed by the Company and
Purchaser.
 

 
5

--------------------------------------------------------------------------------

 



 
4.5  Notices, etc. All notices and other communications required or permitted
hereunder shall be in writing and shall be sent by email, facsimile or mailed by
registered or certified mail, postage prepaid, or otherwise delivered by hand or
by messenger, addressed (a) if to Purchaser, at Purchaser’s postal or email
address or facsimile number set forth in the records of the Company, or at such
other postal or email address as Purchaser shall have furnished to the Company
in writing, or (b) if to any other holder of any Shares, at such postal or email
address or facsimile number as such holder shall have furnished the Company in
writing, or, until any such holder so furnishes a postal or email address or
facsimile number to the Company, then to and at the postal or email address or
facsimile number of the last holder of such Shares who has so furnished an
address to the Company, or (c) if to the Company, at its principal executive
office and addressed to the attention of the Corporate Secretary, or at such
other postal or email address or facsimile number as the Company shall have
furnished to Purchaser. Each such notice or other communication shall for all
purposes of this Agreement be treated as effective or having been given when
delivered if delivered personally, or, if sent by email or facsimile upon
confirmation of the transmission, or, if sent by mail, at the earlier of its
receipt or five days after the same has been deposited in a regularly maintained
receptacle for the deposit of the United States mail, addressed and mailed as
aforesaid.
 
4.6  Expenses. Each party shall bear its own expenses incurred on its behalf
with respect to this Agreement and the transactions contemplated hereby.
 
4.7  Severability. In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without such
provision; provided that no such severability shall be effective if it
materially changes the economic benefit of this Agreement to any party.
 
4.8  Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument.
 
4.9  Electronic or Telecopy Execution and Delivery. An electronic version or a
facsimile, telecopy or other reproduction of this Agreement may be executed by
one or more parties hereto, and an executed copy of this Agreement may be
delivered by one or more parties hereto by email, facsimile or electronic
transmission pursuant to which the signature of or on behalf of such party is
evident, and such execution and delivery shall be considered valid, binding and
effective for all purposes. At the request of any party hereto, all parties
hereto agree to execute an original of this Agreement as well as any electronic,
facsimile, telecopy or other reproduction hereof.
 


 


[Signature Page to Follow]

 
6

--------------------------------------------------------------------------------

 



 
 
 
IN WITNESS WHEREOF, the parties have executed this Common Stock Purchase
Agreement as of the date first above written.
 


“COMPANY”
 
Q COMM INTERNATIONAL, INC.
       
By:
         
Name:
         
Title:
             
“PURCHASER”
If an entity:
     
(Name of entity)
               
(State of principal place of business)
       
By:
   
 
(Signature of authorized representative)
             
Name:
   
 
(Name of authorized representative)
       
Title:
                   
“PURCHASER”
If an individual:
   
 
(Name of individual)
             
 
(State of residency)
             
 
(Signature of individual)


7

--------------------------------------------------------------------------------